Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Howison (Reg. No. 66850) on 04/15/2021.
The application (the “Withdrawn” in the preambles of claims 10, 11, 13 and 14 has been deleted) has been amended as follows: 

 	10. (

 	11. (

 	13. (

, 

Response to Amendment
2. 	Claims 1, 2, 5, 6, 10, 11, 13 and 14 have been amended (two Groups into one Group).  Therefore, the Requirement for Restriction/Election in the previous Office action (01/08/2021) has been withdrawn.

REASONS FOR ALLOWANCE
3	Claims 1, 2, 5, 6, 10, 11, 13 and 14 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1, 5, 10 and 13, Ouchi et al (US 2012/0281650 A1) teaches a method performed by a terminal (see Fig.2 and Fig.4, mobile station 3), in a wireless communication system (see Fig.4 and Fig.10, and see Title, “system”), the method comprising: 
 	receiving, from a base station, a radio resource control (RRC) message for an RRC connection (see Fig.4, “S101”), 
 	identifying whether the RRC message (see [0075], “radio resource control”),
	information associated with a pathloss reference (see [0063], “downlink path loss information”), synchronization (see [0056] and [0062], “synchronization”),
 	Ouchi et al (US 2012/0281650 A1) fails to teach identifying whether the RRC message includes information associated with a pathloss reference, determining a pathloss based on the information associated with the pathloss reference, in case that the RRC message includes the information associated with the pathloss reference,  
	Dependent claims 2, 6, 11 and 14 are allowable for the same reasons.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Sorrentino et al (US 2016/0142897 A1).
 	Park et al (US 2016/0112960 A1).
 	Yang et al (US 2016/0050049 A1).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642